Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 5, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  129798                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 129798
                                                                   COA: 263654
                                                                   Wayne CC: 03-013371
  JOHNETTA SULLIVAN,
           Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 5, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 5, 2006                       _________________________________________
           l0329                                                              Clerk